DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	
Status of Claims
	Claims 1,2,5,6,8,10,17,21,24 and 25 are pending in the application. Claims 1,6,8,10,17 and 21 have been amended and claims 3,4,7,9,11-16,18-20,22 and 23 have been cancelled.   Thus, claims 1,2,5,6,8,10,17,21,24 and 25 have been examined to the extent they read on the subject matter of record.

Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the 

Withdrawn Objection(s)/ Rejections
	Applicant's amendments and arguments filed November 1 , 2021 are acknowledged and have been fully considered.  
The objection of claims 6 and 10; the rejection of claims 6 and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; and the rejection of claims 21, 24, and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have  been withdrawn in view of Applicant’s amendments.
Maintained Rejections
	Applicant's arguments filed November 1 , 2021  are acknowledged and have been fully considered.  
	The rejection of claims 1,2,5,8,17, 21 and 25 under 35 USC 103 as being obvious over Xuehua (CN1481812A) in view of Picciano (US Patent 6,165,494 A), Fleischner et al. (US PG Publication 2012/0009253 A1); Claims 6 and 10  under 35 USC 103 as being obvious over Xuehua (CN1481812A) in view of Picciano (US Patent 6,165,494 A), Fleischner et al. (US PG Publication 2012/0009253 A1), and further in view of Patron et al. (US PG Publication 2016/0376263 A1); and Claim 24 under 35 USC 103 as being obvious over Xuehua (CN1481812A,) in view of Picciano (US Patent 6,165,494 A), Fleischner et al. (US PG Publication 2012/0009253 A1) and further in view of Avni (US PG Publication 2008/0200848 A1) are maintained for the reasons set 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5,8,9,17, 21 and 25 are rejected under 35 USC 103 as being obvious over Xuehua (CN1481812A) in view of Picciano (US Patent 6,165,494 A), Fleischner et al. (US PG Publication 2012/0009253 A1).

Applicant’s Invention

	Applicant claims a solid composition comprising an iodine agent and sodium chloride, wherein the solid composition comprises a mixture of 0.2-50 parts by weight of the iodine agent and 100 parts by weight of the sodium chloride and has a dissolution rate of 30 seconds or less in water and wherein the iodine agent is povidone iodine.

Determination of the scope and the content of the prior art
(MPEP 2141.01)

   Xuehua teaches a povidone-iodine spraying agent wherein the povidone-iodine spraying agent consists of active component povidone-iodine, potassium iodate and/or potassium iodide, glycerine and/or propylene glycol, corrective and water. It is stable in quality, has no irritation to skin and mucous membrane and is suitable for oral administration to prevent and treat bacterial, fungal and viral infection (abstract).  Specifically, the spray contains the following components by weight percentage: 1、一种聚维酮碘的喷雾剂，其特征在于含以下重量百分比的组分： 
Click on a word or select text for partial translations.
......
Show AlternativeClose
Povidone iodine 2-10%; Potassium iodate and/or potassium iodide 0.05-2.5%; Glycerine and or propylene glycol 5-60%; Corrective agent 0.1-3% wherein the balance is water(claim 1 of Xuehua).  Xuehaua teaches that the spray has a flavoring agent menthol and/or chocolate(claim 2 of Xuehua) wherein the chocolate flavor is used to mask the peculiar smell of iodine and menthol provides a local anesthetic effect as well as masks bitterness, so menthol can also be used for flavor correction (see [0031-0032] of Xuehaua).  The preferred formulation of the spray of the invention is as follows: 4、权利要求1的喷雾剂，由以下组分及重量组成： 
Click on a word or select text for partial translations.
......
Show AlternativeClose
Povidone iodine 50g; Potassium iodate 1g; Potassium iodide 1.5g; Glycerin 200ml; Propylene glycol 100ml; Menthol 2g wherein the water is added to 1000ml ([0017-0025]).    Xuehua teaches that the purpose of the invention is to provide a spray of povidone-iodine which is not only low in irritation, good in safety, suitable for skin, particularly suitable for oral and throat use (limitation of instant claims 21 and 25) but also stable in quality and can be produced and used as a medicine ([0007]). Xuehua teach that another advantage of the invention is that the prepared spray is safe, less irritating, suitable for use on the skin, particularly suitable for use on the mucous membrane and throat, and has no toxic and side effects ([0050], limitation of instant claim 25, wherein the antiviral and antibacterial composition is applied in a spray form when the site is nasopharynx, oropharynx, laryngopharynx, tonsils, trachea, bronchus, bronchioles, or lungs).
    With regards to the claimed concentrations of Povidone iodine, Xuehua teaches the use of 2-10% Povidone iodine.   According to  MPEP 2144.05, the general differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
......
Show AlternativeClose
            碘酸钾             1g 
Click on a word or select text for partial translations.
......
Show AlternativeClose
                         碘化钾             1.5g 
Click on a word or select text for partial translations.
......
Show AlternativeClose
                         甘油               200ml 
Click on a word or select text for partial translations.
......
Show AlternativeClose
             
            土温-80            1g 
Click on a word or select text for partial translations.
......
Show AlternativeClose
                         薄荷脑             2g 
Click on a word or select text for partial translations.
......
Show AlternativeClose
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

    One difference between the invention of the instant application and that of Xuehua is that Xuehua does not expressly teach a solid composition using 100 parts by weight of the sodium chloride as well as the use 1-5w/v % sodium chloride in an aqueous solution (limitation of instant claims 1, 2, 9 and 17).  However, Picciano teaches an iodine-containing nasal moisturizing saline solution, a method for the prevention and/or treatment of sinusitis and related conditions associated with nasal congestion, an iodine-containing mouthwash solution and a method for the prevention and/or treatment of sore throat (i.e., the nasopharynx, oropharynx, laryngopharynx, tonsils, trachea) caused by bacteria and viruses (abstract). The iodine-containing solutions that are administered to the mucous membranes of the nasal passages or to the mouth of a human (see column 7, lines 25-29]).  Specifically, the nasal moisturizing saline solution is comprised of water; sodium chloride in an amount of 0.65% by weight; iodine or iodine salt in an amount of at least 0.001% by weight (see column 5, lines 10-14). In a preferred embodiment, the iodine or iodine salt is present in the nasal moisturizing saline solution at a concentration of about 0.01% by weight (see column 6, lines 48-52).  Fleischer et al. teach an anti-inflammatory agent such as povidone iodine for the preparation of a pharmaceutical composition for the treatment of diseases of the lower respiratory tract which are susceptible to the administration of such agents.  Specifically, Fleischer et al. teach a pharmaceutical composition which is produced as a solid by dissolving, with respect to the total weight of the composition, 0.24 wt% of povidone iodine and 0.877 wt % of sodium chloride into water and then freeze-drying (see abstract and example 1, solid limitation of the instant claims).   With regards to the 
 

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


   The teachings of Xuehua ,Picciano, and Fleischner et al. are directed to pharmaceutical composition formulations that contain iodine agents and used for respiratory infectious diseases.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Xuehua, Picciano, and Fleishner to arrive at pharmaceutical composition comprising sodium chloride in a solid composition and 1-5w/v % sodium chloride in the claimed antiviral and antibacterial ocular, oral, nasal, or inhalation composition at the time the instant invention was filed, with a reasonable expectation of success.  Picciano teaches that his/her iodine-containing nasal saline solution is moisturizing. Fleischner et al. teach preparations in a variety of forms, which are suitable for administration via the lower respiratory tract, including pharmaceutically acceptable solid or liquid formulations, which are suitable for the generation of inhalable particles.  Specifically, Fleischner et al.  teach that the preparations  can be in the form of (powder) aerosol or in the form of a compacted solid medicament reservoir, preferably a ring tablet, more preferably a gelatin capsule, a powder, a spray, an emulsion, a dispersion, a suspension or even a solution containing the carrier and agent or agents([0051]).  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a pharmaceutical composition that is moisturizing when applied to the intended site as well as being able to prepare the composition in a variety of forms.    Further, one of ordinary skill in the art would have been motivated to manufacture the composition in solid form in order to increase ease of handling and storage and reduce cost of shipping.  Further, one would have reasonable expectation of success because this would merely require adding sodium chloride to the composition and  sodium chloride is compatible with the composition  so sodium chloride would dissolve.
   	
With regards to the limitations of instant claim 1 wherein Applicant claims a dissolution rate of 30 seconds or less in water, the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Xuehua and Anvi to arrive at a method for prevention or treatment of a respiratory infectious disease wherein he 
symptoms   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references because Anvi teaches that their vibrating device forces a stream of fluid towards the patient's respiration tracks ([0026]) which would aid in the application of the claimed antiviral and antibacterial composition.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	
	
Claims 6,7,10 and 13 are rejected under 35 USC 103 as being obvious over Xuehua (CN1481812A, see the attached machine translation) in view of Picciano (US Patent 6,165,494 A), Fleischner et al. (US PG Publication 2012/0009253 A1), as applied to claims 1-5,8,9,17, 21 and 25 above, and further in view of Patron et al. (US PG Publication 2016/0376263 A1).

Applicant’s Invention

	Applicant claims a solid composition comprising an iodine agent and sodium chloride, wherein the solid composition comprises a mixture of 0.2-50 parts by weight of the iodine agent and 100 parts by weight of the sodium chloride and has a dissolution rate of 30 seconds or less in water and wherein the iodine agent is povidone iodine.   Claims 6, 7, 10, and 13 adds the limitation that the composition further comprise certain fragrant substances.

Determination of the scope and the content of the prior art
(MPEP 2141.01)

   The relevant disclosures of Xuehua, Picciaon, and Fleisher are set forth above.  
......
Show AlternativeClose
            碘酸钾             1g 
Click on a word or select text for partial translations.
......
Show AlternativeClose
                         碘化钾             1.5g 
Click on a word or select text for partial translations.
......
Show AlternativeClose
                         甘油               200ml 
Click on a word or select text for partial translations.
......
Show AlternativeClose
             
            土温-80            1g 
Click on a word or select text for partial translations.
......
Show AlternativeClose
                         薄荷脑             2g 
Click on a word or select text for partial translations.
......
Show AlternativeClose
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	The difference between the invention of the instant application (claims 6, 7, 10, and 13) and that of Xuehua is that Xuehua does not expressly teach the use of isoamyl acetate,  ambroxide and exaltolide  as the fragrant substances.   However, Patron et al. teach that isoamyl acetate,  ambroxide and exaltolide  are commonly used to modify the perception of bitter taste (see abstract, [0149 and 0218]).  With regards to the claimed concentrations of the fragrant substances as recited in claims 6, 7, 10, and 13, according to  MPEP 2144.05, the general differences in concentration or temperature 

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


  It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Xuehua and Patron and use isoamyl acetate, ambroxide and exaltolide as the fragrant substances.  Xuehua teaches a povidone-iodine spraying agent using chocolate and methanol and Patron et al. teach that isoamyl acetate, ambroxide and exaltolide are commonly used to modify the perception of bitter taste.  The instant claims would have been obvious because the substitution of one known fragrant substance for another fragrant substance in a composition to mask bitter taste would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  (See MPEP 2144.06.)
   
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Claim 24 is rejected under 35 USC 103 as being obvious over Xuehua (CN1481812A, see the attached machine translation) in view of Picciano (US Patent 6,165,494 A), Fleischner et al. (US PG Publication 2012/0009253 A1), as applied to claims 1-5,8,9,17, 21 and 25 above, and further in view of Avni (US PG Publication 2008/0200848 A1).  
Applicant’s Invention

	Applicant claims a method for prevention or treatment of a respiratory infectious disease by applying the antiviral and antibacterial composition of claim 8 to at least one site selected from the group consisting of eyes, oral cavity, nasal cavity, paranasal sinuses, nasopharynx, oropharynx, laryngopharynx, tonsils, trachea, bronchus, bronchioles, and lungs, wherein the respiratory infectious disease is a viral infection, a cold or a flu and wherein the iodine agent is povidone iodine.. Claim 24 adds the limitation that the  site is nasal cavity, the antiviral and antibacterial composition is applied in a liquid form to the nasal cavity and then the nasal cavity is subjected to vibration, pulse, pressure variation, or liquid shaking.

Determination of the scope and the content of the prior art
(MPEP 2141.01)

   The relevant disclosures of Xuehua, Picciaon, and Fleisher are set forth above.  
......
Show AlternativeClose
            碘酸钾             1g 
Click on a word or select text for partial translations.
......
Show AlternativeClose
                         碘化钾             1.5g 
Click on a word or select text for partial translations.
......
Show AlternativeClose
                         甘油               200ml 
Click on a word or select text for partial translations.
......
Show AlternativeClose
             
            土温-80            1g 
Click on a word or select text for partial translations.
......
Show AlternativeClose
                         薄荷脑             2g 
Click on a word or select text for partial translations.
......
Show AlternativeClose
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the invention of the instant application and that of Xuehua is that Xuehua does not expressly teach subjecting the nasal cavity to vibration, pulse, pressure variation, or liquid shaking after the antiviral and antibacterial composition is 
symptoms in a patient, comprising attaching a vibration generating means to the patient head, at a location adjacent to sinuses to be treated, generating a vibration by said vibration generating means, and delivering the same to said patient (claim 27 of Avni).

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)

	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Xuehua and Anvi to arrive at a method for prevention or treatment of a respiratory infectious disease wherein he antiviral and antibacterial composition is applied in a liquid form to the nasal cavity and then the nasal cavity is subjected to vibration, pulse, pressure variation, or liquid shaking. Anvi teaches that a  relatively cheap, as well as devoid of side effect treatment form that is not surgical was needed and that there was a further need for a treatment modality that has a high efficacy and a long-term effect on the person inflicted with nasal congestion and/or sinusitis symptoms ([0003] of Anvi).  One would have been motivated to make this combination in order to receive the expected benefit of treating a respiratory infectious disease using the claimed antiviral/antibacterial composition in combination with a treatment that is cheap  that has a high efficacy and a long-term effect on the person inflicted with nasal congestion and/or sinusitis 
symptoms   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a 






Examiner's Response to Applicant’s Remarks


Applicant's arguments, filed November 1,  2021, with respect to the objection of claims 6 and 10; the rejection of claims 6 and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; and the rejection of claims 21, 24, and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been considered but are moot in view the withdrawal of the objection(s)/ rejection(s) as set forth above.

Applicant’s arguments filed on November 1,  2021, with respect to the rejection of:  claims 1,2,5,8,17, 21 and 25 under 35 USC 103 as being obvious over Xuehua (CN1481812A) in view of Picciano (US Patent 6,165,494 A), Fleischner et al. (US PG Publication 2012/0009253 A1); Claims 6 and 10  under 35 USC 103 as being obvious over Xuehua (CN1481812A) in view of Picciano (US Patent 6,165,494 A), Fleischner et al. (US PG Publication 2012/0009253 A1), and further in view of Patron et al. (US PG Publication 2016/0376263 A1); and Claim 24 under 35 USC 103 as being obvious over Xuehua (CN1481812A,) in view of Picciano (US Patent 6,165,494 A), Fleischner et al. (US PG Publication 2012/0009253 A1) and further in view of Avni (US PG Publication    have been fully considered but they are not persuasive.   Applicant argues that in contrast to the allegations in the Office Action, Xuehua, alone or in combination with Picciano and Fleischer, fails to provide, and the Office Action failed to point to, any evidence that the cited references provide guidance to select a combination of elements that would result necessarily result in a solid composition, as claimed, having a dissolution rate of 30 seconds or less in water.  Applicant argues that while Fleischer provides an example of a freeze-dried composition, Fleischer fails to teach or suggest a solid composition comprising an iodine agent and sodium chloride in a mixture of 0.2-50 parts by weight of the povidone iodine and 100 parts by weight of the sodium chloride. Fleischer mentions nothing about preparing such solid composition in order to reduce the dissolution period. However, the Examiner  is not persuaded   by Applicant’s arguments.    The teachings of Xuehua ,Picciano, and Fleischner et al. are directed to pharmaceutical composition formulations that contain iodine agents and used for respiratory infectious diseases.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Xuehua, Picciano, and Fleishner to arrive at pharmaceutical composition comprising sodium chloride in a solid composition and 1-5w/v % sodium chloride in the claimed antiviral and antibacterial ocular, oral, nasal, or inhalation composition at the time the instant invention was filed, with a reasonable expectation of success.  Picciano teaches that his/her iodine-containing nasal saline solution is moisturizing. Fleischner et al. teach preparations in a variety of forms, which are suitable for administration via the lower respiratory tract, including pharmaceutically acceptable solid or liquid formulations, which are suitable for the generation of inhalable particles.  Specifically, Fleischner et al.  teach that the preparations  can be in the form of (powder) aerosol or in the form of a compacted solid medicament reservoir, preferably a ring tablet, more preferably a gelatin capsule, a powder, a spray, an emulsion, a dispersion, a suspension or even a solution containing the carrier and agent or agents([0051]).  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a pharmaceutical composition that is moisturizing when applied to the intended site as well as being able to prepare the composition in a variety of forms.    Further, one of ordinary skill in the art would have been motivated to manufacture the composition in solid form in order to increase ease of handling and storage and reduce cost of shipping.  Further, one would have reasonable expectation of success because this would merely require adding sodium chloride to the composition and  sodium chloride is compatible with the composition  so sodium chloride would dissolve.  With regards to the limitations of instant claim 1 wherein Applicant claims a dissolution rate of 30 seconds or less in water, the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.  With regards to the claimed concentrations of NaCl, the teachings of Picciano teaches the use of sodium chloride in an amount of 0.65% by weight and iodine or iodine salt in an amount of at least 0.001% by weight.  According to  MPEP 2144.05, the general differences in concentration or temperature .

Secondly, Applicant argues that there is no evidence provided by the Office that the claimed properties were expected.  Applicant argues that the specification demonstrates the advantages of the claimed invention, which are not taught or suggested by any of the cited references alone or in combination. First, as a result of investigating the dissolution rate in water in Test Example 2 in the specification, the solid compositions of Examples 1-1 to 1-10 containing 0.2 to 50 parts by weight of an iodine agent and 100 parts by weight of sodium chloride, according to the claimed invention, had 30 seconds or less in the time taken to completely dissolve povidone iodine in water. See specification at p. 29, Example 1 and Table 1; and p. 30, Test Example 2 and Table 6; and the like. However, in Example 1, when sodium chloride was not included in the solid composition or the numerical range of an iodine agent was out of 0.2 to 50 parts by weight and 100 parts by weight of sodium chloride, the dissolution rate in water was considerably delayed and took 600-900 seconds for complete dissolution.  Additionally, according to the test of investigating storage stability in Test Example 1 in the specification, as a measurement result under high-temperature conditions (severe conditions) of 60°C for two weeks for the solid composition of Example 1-2, Applicant argues that the amount of iodine lost was only 1.04%, whereas as a measurement result under the same harsh conditions for 2 weeks for an aqueous solution of Example 1-2 dissolved in 100 ml of water, the amount of iodine lost was 65.5%. Id. at 29. That is, the amount lost in the aqueous state was 50 times or more the amount of iodine lost 
In light of the above, the advantageous effects of extended life storage and an increased rate of dissolution of claim 1 as indicated above could not be predicted by a person skilled in the art from a combination of Xuehua, Picciano, and Fleischer, as neither Xuehua or Picciano teach a solid composition.  However, the Examiner is not persuaded by Applicant’s argument.  Fleischer et al. teach an anti-inflammatory agent such as povidone iodine for the preparation of a pharmaceutical composition for the treatment of diseases of the lower respiratory tract which are susceptible to the administration of such agents.  Specifically, Fleischer et al. teach a pharmaceutical composition which is produced as a solid by dissolving, with respect to the total weight of the composition, 0.24 wt% of povidone iodine and 0.877 wt % of sodium chloride into water and then freeze-drying (see abstract and example 1, solid limitation of the instant claims).   A composition that consists of the same components  will possess the same properties and therefore lead to identical ,desired results. Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior artteaches the identical chemical structure, the properties applicant discloses and/or claimsare necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).

.


Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617